Citation Nr: 0906022	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-00 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from March 1964 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

This matter had previously been stayed pending litigation on 
the matter of Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
That stay, however, has recently been lifted.

In September 2007, the Veteran testified at a Travel Board 
hearing before the Undersigned Veterans Law Judge.  A copy of 
the transcript is of record.


FINDINGS OF FACT

1.  The Veteran did not have "service in the Republic of 
Vietnam" and the provisions for presumptive service 
connection based on herbicide exposure are not applicable in 
this case. 
 
2.  Diabetes mellitus, type II was not shown during active 
service or during the initial post-service year and competent 
medical evidence of record does not relate diabetes mellitus, 
type II to active service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by his 
active service, may not be presumed to have been incurred 
during such service, and is not due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice of the VCAA in 
June 2007 and October 2007, after the initial adjudication of 
his claim in the March 2002 rating decision at issue.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice letters constituted harmless error in this case.  
The June 2007 and October 2007 VCAA letters summarized the 
evidence needed to substantiate the Veteran's claim and VA's 
duty to assist.  They also specified the evidence that the 
Veteran was expected to provide, including the information 
needed to obtain both his private and VA medical treatment 
records.  In this way, the VCAA letters clearly satisfied the 
three "elements" of the notice requirement.  The Veteran was 
given every opportunity to submit evidence and argument in 
support of his claim, and to respond to the VCAA notices.  
All of these factors combine to demonstrate that a reasonable 
person could have been expected to understand what was needed 
to substantiate the claim.  Therefore, the Board has 
determined that there is no prejudice to the Veteran in 
proceeding to consider his claim on the merits at this time.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran received Dingess notice in 
October 2007, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Veteran was afforded a VA examination in February 2002.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records, VA medical records, and statements 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Service Connection for Diabetes Mellitus, Type II

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for diabetes mellitus 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (Jun. 12, 2007). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii)).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  See VAOPGCPREC 
27-97.  Specifically, the General Counsel has concluded that 
in order to establish qualifying "service in Vietnam" a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Even if a veteran is found not to be 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation). 
 
The evidence indicates that the Veteran was first diagnosed 
as having diabetes mellitus, type II in 1997.  The Veteran 
contends that he had foreign sea service while serving as a 
refrigeration and air conditioning technician.  He was 
assigned to the USS Chicago and the USS Buchanan.  He was 
awarded, in part, the Vietnam Service Medal (VSM) and the 
Republic of Vietnam Campaign Medal.  (See July 2007 Statement 
of Accredited Representative and DD-214). 

The Board notes that the Veteran has been awarded the VSM.  
This award can be without actual service in the Republic of 
Vietnam, as the VSM is awarded to those personnel who meet 
one of the following qualifications: (1) be attached to or 
regularly serve for 1 or more days with an organization 
participating in or directly supporting military operations 
in the Republic of Vietnam; or (2) be attached to or 
regularly serve for 1 or more days aboard a Naval vessel 
directly supporting military operations in the Republic of 
Vietnam; or (3) actually participate as a crew member in one 
or more aerial flights into airspace above Vietnam and 
contiguous waters directly supporting military operations; or 
(4) serve on temporary duty for 30 consecutive days or 60 
nonconsecutive days in Vietnam or contiguous areas, except 
that the time limit may be waived for personnel participating 
in actual combat operations.  Additionally, the Board notes 
that the service medal was awarded to all members of the 
armed forces who service in Vietnam and contiguous waters and 
airspace between 3 July 1965 and 28 March 1973 as well as to 
personnel serving in Thailand, Laos, or Cambodia in direct 
support of operations in Vietnam during the same time period.  
See Department of Defense Manual 1348.33-M, Manual of 
Military Decorations and Awards, para. C6.6 (September 1996).

VA's Office of General Counsel has likewise held in 
VAOPGCPREC 27-97 (July 23, 1997) that service on a deep-water 
naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam.  And since then, VA has reiterated the viewpoint 
that service in deep-water vessels offshore of Vietnam (as 
opposed to service aboard vessels in inland waterways of 
Vietnam) is not included as service in the Republic of 
Vietnam.  See comments section in Federal Register 
announcement of final rule adding diabetes to the list of 
Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 
2001) diseases, 66 Fed. Reg. 23166 (May 8, 2001).  While the 
Veteran has a current diagnosis of diabetes mellitus, type 
II, there is no evidence that he served in Vietnam, or 
service in other locations which involved duty or visitation 
in Vietnam.  In fact, the Veteran clarified at his September 
2007 Travel Board hearing that he never set foot in Vietnam 
although he initially thought he had docked there once.  (See 
September 2007 Travel Board Hearing Transcript, p. 8).  The 
Veteran's testimony combined with the silence of the records 
of actual service in-country is probative of his in-service 
locations.  Hence, there is no evidence establishing that the 
Veteran had actual service in-country in the Republic 
Vietnam, which is a preliminary requirement to warrant the 
presumption of Agent Orange exposure during service.  See 38 
C.F.R. §§ 3.307(a)(6)(iii).  The presumption of Agent Orange 
exposure while in service thus does not apply.

In support of a nexus, the Veteran submitted a report from 
the National Research Centre for Environmental Toxicology 
(ENTOX), which was prepared for the Department of Veteran 
Affairs, Australia, titled "Examination of the Potential 
Exposure of Royal Australian Navy (RAN) Personnel to 
Polychlorinated Dibenzodioxins and Polychorinated 
Dibenzofurans via Drinking Water."  The aim of the study was 
to investigate the potential for exposure of Australian 
Vietnam veterans (sailors) to contaminates via drinking 
water.  The study findings suggested that the personnel on 
board ships were exposed to biologically significant 
quantities of dioxins.  At the outset, the Board notes that 
the report is not probative in that the Veteran does not fall 
into the class affected by the study.  Further, the authors 
of the study noted that there was substantial uncertainty in 
their assumptions regarding the concentration of dioxin that 
may have been present in estuarine waters during the Vietnam 
War.  Regardless, even with the concentrating effect found in 
the Australian study, the levels of exposure estimated in the 
study are not at all comparable to the exposures experienced 
by veterans who served on land where herbicides were applied.  
Moreover, it is not clear that U.S. ships used distilled 
drinking water drawn from or near estuarine sources or, if 
they did, whether the distillation process was similar to 
that used by the Australian Navy.  See Haas v. Peake, 525 
F.3d at 1194.

Although an attempt to establish a medical nexus to a disease 
or injury solely on generic information in a medical journal 
or treatise is too general and inconclusive, the Board notes 
that the Court has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  Here, the report is not 
supported by a medical opinion showing "plausible 
causality" under the facts of the instant case; and is 
therefore not probative.
 
Notwithstanding, there is no direct evidence that the Veteran 
was exposed to herbicide, or that his diabetes mellitus is 
otherwise related to his military service.  The Board finds 
that the evidence of record does not support the Veteran's 
contention that he was exposed to Agent Orange coincident 
with his service.  Moreover, there is nothing in the 
Veteran's service treatment records, which indicate that 
diabetes mellitus was manifested or diagnosed during his 
active service.  There is also no evidence that diabetes 
mellitus manifested to a compensable degree within one year 
of the Veteran's separation date from active service.  Thus, 
there is neither a direct nor a presumptive basis for the 
grant of service connection.

The Board is mindful of the Veteran's argument that he filed 
his claim in February 2001, before M21-1 was changed to 
exclude veterans who received the Vietnam Service Medal, but 
had not set foot on the soil of Vietnam; and that the Veteran 
is entitled to a more favorable application of the M21-1, 
which the Court has found to have the effect of law.  (See 
Statement of Accredited Representative dated in July 2007).  
The Veteran's assertion, however, is flawed.  The Court has 
held that Manual M21-1 is an interpretative statement, not a 
substantive rule.  Therefore, it does not have the force of 
effect of law, but merely represents the agency's reading of 
existing law.  See Haas v. Peake, 525 F.3d at 1195-1196.  
Regardless, the agency's formal position with respect to the 
requirement of visitation or duty on land was established 
well before the Veteran's application for benefits and was 
only reiterated in the diabetes rulemaking proceeding in May 
2001. 
 
Based on the evidence, the Board has determined that the 
Veteran is not entitled to service connection for diabetes 
mellitus, type II.  The evidence shows that the Veteran did 
not have diabetes mellitus until many years after service, 
and there are no medical reports of record that indicate the 
diabetes mellitus, type II is related to any disease or 
injury he had in service. 
 
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied. 




ORDER

Service connection for diabetes mellitus, type II, to include 
as due to herbicide exposure in Vietnam, is denied.




____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


